DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 12/03/2020 for RCE application with case number 16/212070 (filed on 12/06/2018) in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 3, 5, 8-11, 13-15 and 17-19 have been amended. Claims 7, 12, 16, and 20 have been cancelled without prejudice/ disclaimer. Accordingly, Claims 1-6, 8-11, 13-15 and 17-19 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0105333, filed on 09/04/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 12/03/2020 has been entered.

Response to Arguments 
Applicant's arguments filed on 12/03/2020 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 12/03/2020 have properly addressed the claims informality objection recited in the final office action mailed on 09/08/2020.
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 12 & 14 for lack of antecedent basis are withdrawn, as  claim 12 has been cancelled and the amended claim 14 filed on 12/03/2020 recites proper antecedent basis. 
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 8, 13, and 17. Accordingly, the previous prior art rejections under 35 USC §102(a)(1) have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-11, 13-15, and 17-19 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 12/03/2020 (see pages 12-15 of the remarks) as indicated above overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/T.E./
Examiner, Art Unit 3661




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661